Citation Nr: 0122440	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  01-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to VA nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

M Taylor, Associate Counsel


INTRODUCTION

The appellant had recognized guerilla service from July 1945 
to February 1946 and service with the Regular Philippine Army 
in February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which found that the appellant did not meet 
basic eligibility requirements for nonservice-connected 
pension benefits.  


FINDING OF FACT

The appellant had recognized guerilla service from July 1945 
to February 1946 and service with the Regular Philippine Army 
in February 1946.  


CONCLUSION OF LAW

The appellant's service, consisting of recognized guerrilla 
service and service in the Regular Philippine Army, does not 
constitute active military service for purposes of VA 
nonservice-connected pension benefits.  
38 U.S.C.A. §§ 101(2), 107, 1521 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.3, 3.6, 3.8, 3.9 (2000); 38 U.S.C.A. § 
1310 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, (codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as 
amended at 38 C. F. R. § 3.159 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant seeks entitlement to VA pension benefits based 
on his military service.  He maintains that he served as a 
member of the USAFFE during World War II.  He has also 
reported service during the Korean Conflict.  The appellant 
submitted evidence in support of his claim, to include a 
service record from the Philippine Veterans Administration, 
discharge documents, an Affidavit from the Office of the 
Brigade Commander and statements from the Philippine Adjutant 
General's Office.  

In 2001, the appropriate service department certified that 
the appellant had recognized guerilla service from July 1945 
to February 1946 and service with the Regular Philippine Army 
in February 1946.  The certification lists USAFFE service as 
"none."  


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the 38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 2001); Veterans Claims Assistance 
Act of 2000, (codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as 
amended at 38 C. F. R. § 3.159 (2000) (hereafter "VCAA").  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA. 
(codified at 38 U.S.C. §§ 5102 and 5103); 66 Fed. Reg. 45,620 
(Aug 29, 2001) (to be codified as amended at 38 C. F. R. § 
3.159 (2000).  The record shows that the appellant was 
notified in the December 2000 decision of the reasons and 
bases for the denial of his claim.  He was further notified 
of this information in the March 2001 statement of the case 
and in the April 2001 supplemental statement of the case.  In 
May 2001, he received another explanation of the reasons for 
the decision.  The Board concludes that the discussions in 
the December 2000 decision, as well as the other documents, 
which were all sent to the appellant, informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(codified at 38 U.S.C. § 5103A); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2000).  
The appellant has not identified any available unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  There is sufficient evidence of 
record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As the Board finds that the directives of VCAA 
have been complied with regarding VA's duties to notify and 
to assist the appellant, the Board finds that the appellant 
has not been prejudiced by the Board's consideration of the 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Criteria

In order to establish basic eligibility for VA pension 
benefits, it is required, in part, that the claimant have 
active military, naval or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a) (West 1991); 38 C.F.R. 
§§ 3.1, 3.6.  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  Service in the 
Regular Philippine Scouts is included for pension, 
compensation, dependency and indemnity compensation, and 
burial benefits.  38 C.F.R. § 3.8(a).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1. 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person in the Armed Forces 
except benefits under contracts of the National Service Life 
Insurance entered into before February 18, 1946, chapter 10 
of title 37 and chapters 11, 13 (except section 412(a)), and 
23 of this title.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8 (2000).  
The active service of members of the irregular forces 
"guerrilla" will be the period certified by the service 
department. 38 C.F.R. § 3.9(d) (2000).

Analysis

The service department has advised that the appellant had 
service as a recognized guerilla and in the Regular 
Philippine Army prior to July 1, 1946.  According to the 
applicable law and regulations, such service does not meet 
the requirements for nonservice-connected pension.  Thus, the 
appellant's claim is not legally meritorious.  

As evidenced by certification from the service department, 
the appellant has no other recognized service for VA 
purposes.  Accordingly, favorable action in connection with 
the appellant's claim for nonservice-connected pension is not 
in order.  

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; eligibility for pension benefits is precluded 
based on the appellant's service.  Therefore, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected VA pension benefits is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

